Citation Nr: 1113413	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-01 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to higher evaluations for posttraumatic stress disorder, initially evaluated as 50 percent disabling from March 13, 2007 until September 26, 2009 and as 70 percent disabling as of that date.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In this decision, the RO granted service connection for PTSD and assigned an initial 50 percent evaluation as of March 13, 2007.

Following a December 2008 video conference hearing, the Board remanded this case in January 2009.  Subsequently, in a May 2010 rating decision, the Appeals Management Center (AMC) in Washington, DC increased the evaluation to 70 percent, albeit only as of September 26, 2009.  Both the initial 50 percent evaluation and the increased 70 percent evaluation remain at issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The claim of entitlement to TDIU, included as part of this appeal for the reasons described below, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  During the period beginning on March 13, 2007 and prior to November 27, 2007, the evidence of record does not show that the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

2.  While the evidence of record from the entire period beginning on November 27, 2007 indicates a worsening, with symptoms in the considerable to severe range, the Veteran's PTSD nevertheless has not been shown to be productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD from March 13, 2007 until November 27, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a 70 percent evaluation for the period for PTSD from November 27, 2007 until September 26, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an evaluation in excess of 70 percent for PTSD beginning on September 26, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran has received extensive notification in compliance with 38 C.F.R. § 3.159(b).  A notification letter, containing the information required under Dingess, was furnished as to the initial service connection claim in April 2007.  See also VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Further letters specific to the rating claim on appeal, and addressing the applicable diagnostic criteria, were issued in October 2007 and May 2008.  During his December 2008 hearing, the undersigned Acting Veterans Law Judge addressed the elements of the claim on appeal, as well as the types of additional evidence that would contain pertinent findings.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Most recently, the claim was readjudicated in a May 2010 rating decision and a June 2010 Supplemental Statement of the Case.  There are no deficiencies of notification in this case that could be considered prejudicial to the Veteran.
 
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran has been afforded three VA examinations in conjunction with this appeal that have fully addressed the symptoms and severity of his PTSD.  Private and VA outpatient treatment records have also been obtained.  In the January 2009 remand, the Board requested an additional examination and indicated that the Veteran should be contacted to fill signed release forms for recent private treatment.  The AMC subsequently obtained mental health records from the one doctor for whom the Veteran submitted a signed release form.  These actions reflect full compliance with VA's duty to assist, as well as with the Board's own remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

As noted below, numerous treatment providers have rendered Global Assessment of Functioning (GAF) scores pursuant to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).
As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  A score in the range of 51 to 60  indicates moderate symptoms (e.g., a flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers). A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 
But see 38 C.F.R. § 4.126(a) (an evaluation shall be based on all the evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of examination).

Initially, the Board has considered the evidence of record dated prior to the Veteran's November 27, 2007 VA examination.  This evidence includes a May 2007 VA examination, as well as private records of outpatient mental health treatment.  This evidence is consistent with the initial 50 percent evaluation.
First, the Veteran's GAF scores at that time were 53 (May 2007) and above, indicating that his occupational and social functioning was no more than moderately impaired.  Second, the Veteran denied suicidal ideation during his VA examination.  Third, his social functioning,  as indicated in the November 2007 VA examination report, included "a good relationship with his wife" despite being sometimes "short" and not communicating effectively with her, getting along well though not particularly close with his children, and having three to four casual social contacts that he saw at church two to three times per week.  Fourth, the VA examiner observed social and occupational impairment that appeared to be "moderately to considerably impaired."  Finally, the remaining criteria for a 70 percent evaluation (including deficiencies in most areas, obsessional rituals, speech impairments, loss of functioning due to near-continuous panic or depression, impulse control, spatial disorientation, and neglect of personal appearance and hygiene) simply are not reflected in the aforementioned mental health reports.  In view of this, and the fact that such symptoms (noted in May 2007) as a constricted affect, an excited startle response, a hypervigilant style, and problems with concentration are not sufficient to establish a 70 percent evaluation, the Board must conclude that such an initial evaluation was not warranted prior to November 27, 2007.

The Board does note a worsening as of the November 27, 2007 VA examination, however.  The GAF score assigned at that time, of 51, was still consistent with moderate symptoms under the DSM-IV.  However, the examiner utilized stronger language elsewhere in the report, characterizing social and occupational functioning as "considerably to severely impaired."  The Board finds that this characterization suggests that the level of disability as of November 27, 2007 was between that contemplated by a 50 percent evaluation and that contemplated by a 70 percent evaluation.  Resolving all doubt in the Veteran's favor under 38 C.F.R. §§ 4.3 and 4.7, the Board finds that the current 70 percent evaluation was warranted as of November 27, 2007.

The question thus becomes whether, at any point on or after November 27, 2007, the criteria for a 100 percent evaluation have been met.  Such criteria require total occupational and social impairment, and the finding of considerable to severe impairment from November 2007 falls well short of that threshold.  The same is true of the findings from the subsequent September 2009 VA examination report, which suggests some worsening on account of a GAF score of 48 (which can be indicative an inability to keep a job under the DSM-IV) but also indicates only that the Veteran continued to experience PTSD symptoms "resulting in a significant level of impairment in social and occupational functioning" (emphasis added).  This finding also falls well short of indicating total occupational and social impairment.  Additionally, the corresponding mental status evaluation was largely unremarkable, showing a blunted affect but also appropriate dressing and grooming, a linear thought process devoid of delusional content, a dysphoric mood, adequate development of insight and judgment, a fund of information and level of intelligence in the average range, and no specific deficiencies as to speech, cooperation, or thought or perceptual disturbance.  There is no documentation from this period showing gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (e.g., maintaining minimal personal hygiene), disorientation to time or place, or significant memory loss.  Rather, the assigned 70 percent evaluation fully contemplates all symptomatology on and after November 27, 2007.

Finally, for the entire pendency of this appeal, the Veteran has submitted no evidence showing that his PTSD has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  The Board instead finds that the criteria of Diagnostic Code 9411 fully contemplate all of the symptomatology described above.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Overall, the evidence supports an initial 50 percent evaluation for PTSD for the period from March 13, 2007 until November 27, 2007 and a 70 percent evaluation as of November 27, 2007.  This determination represents a partial grant for the period from November 27, 2007 until September 26, 2009 and a denial for the remaining periods.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial evaluation in excess of 50 percent for PTSD from March 13, 2007 until November 27, 2007 is denied.

A 70 percent evaluation for PTSD for the period from November 27, 2007 until September 26, 2009 is granted, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 70 percent for PTSD beginning on September 26, 2009 is denied.







REMAND

A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.   

In this case, the Board acknowledges that an earlier claim for TDIU was denied in an unappealed September 2007 rating decision.  The Veteran, however, indicated during his December 2008 hearing that he believed that he was not able to work due to PTSD.  The Board finds that, by this testimony, the Veteran has again raised the issue of TDIU.  This matter is therefore to be included with the present appeal, in view of Rice, but the Board finds that it would be prejudicial to reach a final determination on this new claim at the present time because the Veteran has not received the required notice and adjudication on this new claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.156(b).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a notice letter addressing the criteria for a grant of TDIU and the type of evidence needed to substantiate such a claim.  The Veteran should specifically be notified of both the relative duties of VA and a claimant in obtaining such evidence and VA's practices in assigning disability evaluations and effective dates for such evaluations.

2.  While the Board is not requiring specific evidentiary development at this juncture, the RO/AMC should review the Veteran's response, if any, and undertake any additional development indicated by that response.  Such development may include requesting additional treatment records or affording the Veteran an additional examination.  

3.  The claim of entitlement to TDIU must then be adjudicated.  If the determination is unfavorable, the Veteran should be furnished with a Supplemental Statement of the Case, and he and his representative should be allowed a reasonable period of time in which to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


